In a libel action, in which the plaintiff did not plead any special damage and in which the defendants pleaded the defense of "fair comment,” plaintiff appeals from an order of the Supreme Court, Kings County, entered February 15, 1963, which granted the defendants’ motion for judgment on the pleadings and dismissed the complaint, pursuant to rule 112 of the former Rules of Civil Practice, on the ground that it fails to state facts sufficient to constitute a cause of action. Order affirmed, without costs. In our opinion, a reading of the whole newspaper article in question discloses that it does not, constitute libel per se as a matter of law. It is, therefore, unnecessary to consider the validity of the defense of “fair comment.” Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.